SUPERIOR COURT
                                    of the
                             STATE OF DELAWARE
Jeffrey J Clark                                              Kent County Courthouse
  Judge                                                           38 The Green
                                                                 Dover, DE 19901
                                                            Telephone (302)735-2111

                                   August 29, 2018


Lindsay Taylor, Esquire                          Tasha Marie Stevens, Esquire
Department of Justice                            Fuqua, Willard, Stevens & Schab, P. A.
102 West Water Street                            26 The Circle
Dover, DE 19904                                  Georgetown, DE 19947


                  RE: State v. William Purnell
                      #1603010406

                                Submitted: August 27, 2018
                                 Decided: August 29, 2018

Counsel:

        Petitioner William Purnell (hereinafter “Mr. Purnell”) moves for an emergency
modification of his sentence pursuant to Superior Court Criminal Rule 35(b)
(hereinafter “Rule 35(b)”). He seeks suspension of his Level V time to enable him to
support a family member who has a serious medical condition. On June 23, 2017, the
Court sentenced him to eight years at Supervision Level V, suspended after two years
and successful completion of the Key program, to be followed by Crest and then Crest
Aftercare.
       Superior Court Criminal Rule 35(b) permits the consideration of an application
for modification of sentence outside the ninety day window only upon a showing of
extraordinary circumstances or pursuant to the mechanism provided in 11 Del.C. §
4217.1 Extraordinary circumstances are such that (1) justify the delay; (2) are entirely
beyond the petitioner’s control; and (3) prevented the defendant from seeking the
modification on a timely basis.2
         In this case, the Court finds that Mr. Purnell’s family member is seriously ill and
at the time of the initial filing was awaiting an urgent, necessary, and serious medical
procedure. Based on a timely and comprehensive update by his counsel, Mr. Purnell’s
family member is now recovering at home. The full nature of the person’s condition
did not materialize until July 2018, well after Rule 35(b)’s ninety day procedural bar
expired. The Court finds that those circumstances were certainly outside Mr. Purnell’s
control.      The Court also finds that this case involves sufficiently extraordinary
circumstances to warrant a review of sentence outside the ninety day window.
         Nevertheless, Mr. Purnell is a little over one year into the Level V portion of his
sentence. He entered the Key Program on May 25, 2018, so he is approximately three
months into that drug treatment program. In Mr. Purnell’s case, given his two prior
violent felony convictions, SENTAC recommendations provided for up to eight and
one-half years of Level V time for the instant offenses. His sentence, on the lower end
of the recommended range, included a minimum of two years Level V time and a
requirement that he complete Key before flowing down to Level IV Crest. Notably,
the Court issued this sentence even after finding multiple aggravating factors justifying
a departure in excess of SENTAC guidelines.             Furthermore, Mr. Purnell’s plea
agreement in this case acknowledged that he was subject to sentencing as a habitual
offender pursuant to 11 Del. C. §4214(d), but the State agreed not to file a habitual
offender petition.
         Here, the Court acknowledges the well supported petition filed by Mr. Purnell
as well as the State’s response indicating that it does not oppose reducing his sentence

1
    State v. Culp, 152 A.3d 141, 145 (Del. 2016).
2
    Id.
                                                    2
to provide for Level IV home confinement. Nevertheless, when the Court sentenced
Mr. Purnell after a presentence investigation it considered many factors before
sentencing him. One of the Court’s primary concerns included structuring his sentence
to receive the fullest array of Department of Correction provided drug treatment
available.   Mr. Purnell’s conduct in this case included extremely violent conduct
following drug use. He assaulted and injured a police officer and the circumstances
involving the incident could easily have resulted in more serious injury or even death.
Furthermore, at sentencing, the Court had heightened concerns regarding his substance
abuse because seven years prior to the offenses at issue, he attempted to run a victim
over with his vehicle. Three years before the offenses at issue, he attacked an alleged
victim for not properly caring for a family member. Most tellingly, one year prior to
the offenses at issue, Mr. Purnell suffered a drug overdose and exhibited very similar
paranoid and violent behavior to that which he exhibited in this case. Fortunately, in
the 2015 incident he did not injure the law enforcement officer as he did in the matter
at hand.
      Mr. Purnell’s consistent drug use not only endangers himself, but also endangers
others. The Court was not satisfied, through the time of his sentencing, that he had
addressed his substance abuse issues in any meaningful way. Namely, the Court saw
no evidence that Mr. Purnell had focused on his treatment despite numerous
opportunities to do so.
      The Court recognizes that Mr. Purnell is close with this family member, but
notwithstanding the difficult circumstances, if Mr. Purnell does not receive treatment
for and address his substance abuse issues, he will continue to put himself and others
in danger. Given the fact that he has not yet completed the substance abuse treatment
ordered by the Court and in light of the nature of his offenses, the Court does not find
that these significant and difficult circumstances warrant a reduction of his sentence.


                                           3
      After consideration of the matter, since the family member has been discharged
from an out-of-state hospital and has returned home to recuperate, the Court
recommends that the Department of Correction permit Mr. Purnell to participate in a
scheduled bed-side visit with the family member.
      IT IS SO ORDERED


                                                        /s/Jeffrey J Clark
                                                              Judge




                                         4